ORDER

PER CURIAM.
Thoele, Inc., D/B/A St. Peters Zephyr Service, Inc. (Thoele) appeals from the trial court’s Order, Judgment and Decree entering judgment in favor of Darby O’Toole’s Pub & Grub, LLC (Darby) in the amount of $83,192.80 on Darby’s‘petition and Thoele’s counterclaim petition. We have reviewed the briefs of the parties and the record on appeal and conclude the judgment of the trial court is supported by substantial evidence, is not against the weight of the evidence, and did not erroneously declare or apply the law. Brittany Sobery Family Ltd. P’ship v. Coinmach Corp., 392 S.W.3d 46, 49 (Mo.App.E.D. 2013). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their: use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b). ■